Mr. Justice "Wheeler
delivered the opinion of the court,
Mr. Justice Lipscomb
giving no opinion.
*18-We find nothing in the record in this case to warrant the conclusion that the judge did not exercise a sound discretion in overruling the motion for a continuance.
It has been held, and no doubt rightly, that where a party has had repeated continuances granted to him, a further continuance may properly be refused, though he make oath that a material witness, who had been duly summoned, is absent and sick. [8 Munf. R. 219; 3 Litt. 450.]
The application for a new trial came too late, after amotion-in arrest of judgment. [Acts 1846, p. 392, sec. 110.]
The provision of the statute which, in a certain event, gives a party the right to testify in his own case before a justice [Acts 1848, p. 174, sec. 17], is doubtless equally applicable to that case when tried on appeal in the district court. But, in the present case, the party does not appear to have complied with the prescribed condition, and his application was, therefore, lightly refused.
The several rulings of the court complained of, do not seem to us to present questions of sufficient difficulty or importance, to require a more particular examination.
We are of opinion that the judgment be affirmed.